    Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 1 of 14




             IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION



MARK DEMING,                            Cause No. CV 20-157-BLG-SPW


          Plaintiff,

    vs.                                             ORDER


JASON DEMING;KELLY
SEVERSON DEMING;LUKE
SAVAGE,Counsel,

          Defendants.



MARK DEMING,                            Cause No. CV 20-175-BLG-SPW


          Plaintiff,

    vs.                                             ORDER


JASON DEMING; KELLY
SEVERSON DEMING;JEANA
BARNHART;LUKE SAVAGE,

          Defendants.



                        I. Procedural Background

   On October 28, 2020,Plaintiff Mark Deming filed a complaint against
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 2 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 3 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 4 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 5 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 6 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 7 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 8 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 9 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 10 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 11 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 12 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 13 of 14
Case 1:20-cv-00157-SPW Document 15 Filed 04/28/21 Page 14 of 14
